            Case 2:19-cr-00286-APG-DJA Document 51 Filed 05/08/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada State Bar Number 13644
 3   PETER S. LEVITT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6569
     FAX: (702) 388-5087
 6   Peter.s.levitt@usdoj.gov

 7
     Attorneys for the United States
 8

 9                           UNITED STATES DISTRICT COURT
10
                                  DISTRICT OF NEVADA

11   UNITED STATES OF AMERICA,

12                            Plaintiff,        Case No.: 2:19-CR-00286-APG-DJA

13                vs.                           STIPULATION TO CONTINUE
                                                SENTENCING HEARING
14   EDDIE KENT HAMPTON,                        (Seventh Request)

15                            Defendant.

16

17          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

18   TRUTANICH, United States Attorney, and PETER S. LEVITT, Assistant United States Attorney,

19   counsel for the United States of America, and GABRIEL L. GRASSO, ESQ., counsel for Eddie

20   Kent Hampton, that the Sentencing Hearing currently scheduled on May 14, 2020, at 2:00 pm, be

21   vacated and continued for not less than 60 days.

22          This Stipulation is entered into in light of the ongoing health emergency associated with the

23   COVID-19 pandemic and required for the following reasons:

24

                                                        1
           Case 2:19-cr-00286-APG-DJA Document 51 Filed 05/08/20 Page 2 of 4




 1          1.     On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

 2   Nevada issued Temporary General Order 2020-04, which noted that “the COVID-19 pandemic

 3   has continued to spread,” resulting in the need for “more aggressive social-distancing measures.”

 4   The Court noted further that, “[o]n March 17, 2020, the Governor of the State of Nevada ordered

 5   the closure of many business establishments and strongly encouraged all citizens to stay home.”

 6   Accordingly, the Court ordered the temporary closure of the Clerk’s office, and implemented other

 7   changes, including “striving to eliminate in-person court appearances.” In the event any hearing

 8   must go forward, the Court will conduct the hearing via video or teleconference. The Court will

 9   vacate or amend GO 2020-04 no later than April 30, 2020, and, further, the parties now agree that,

10   under the CARES Act, there are no case-specific reasons at this time why continuing the case

11   would cause serious harm to the interest of justice.

12          2.     Further, on March 30, 2020, the Chief Judge of the U.S. District Court for the

13   District of Nevada issued Temporary General Order 2020-05, which, pursuant to Section 15002 of

14   the Coronavirus Aid, Relief, and Economic Securities Act (“CARES Act”), authorized the “use of

15   video and telephone conferencing, under certain circumstances and with the consent of the

16   defendant, for various criminal hearings during the course of the COVID-19 emergency.” The

17   Chief Judge also found that “felony sentencings under Rule 32 of the Federal Rules of Criminal

18   Procedure cannot be conducted in person in this district without seriously jeopardizing public

19   health and safety.” In addition, before a presiding judge may conduct a criminal sentencing via

20   video conferencing or teleconferencing, General Order 2020-05 requires the judge to make a

21   finding that “for specific reasons” a “felony sentencing in that case cannot be further delayed

22   without serious harm to the interest of justice.” Even then, the defendant must consent before the

23   court may conduct a felony sentencing via video conferencing or teleconferencing.

24

                                                       2
            Case 2:19-cr-00286-APG-DJA Document 51 Filed 05/08/20 Page 3 of 4




 1          3.      The parties stipulate and agree that there are no specific reasons why the sentencing

 2   in the above-captioned case cannot be continued for approximately 60 days and that such a delay

 3   will not cause serious harm to the interest of justice.

 4          4.      Accordingly, based on the public health emergency brought about by the COVID-19

 5   pandemic, the Chief Judge’s findings in General Order 2020-04 and General Order 2020-05, and

 6   the parties’ preference to avoid having to conduct the sentencing via VTC, the parties agree to

 7   continue the currently-scheduled sentencing for approximately 90 days.

 8          5.      The additional time requested is not sought for the purposes of delay, but to account

 9   for necessary precautions in light of the COVID-19 public health emergency.

10          6.      Defendant is not in custody; does not object to this proposed continuance; and

11   agrees that he agrees that he will not be prejudiced by the continuance.

12          7.      This is the seventh request for a continuance in this matter.

13
     DATED this 8th day of May, 2020.
14
     NICHOLAS A. TRUTANICH
15   United States Attorney

16   s/Peter S. Levitt                                          s/ Gabriel Grasso
     PETER S. LEVITT                                            GABRIEL L. GRASSO, ESQ.
17   Assistant United States Attorney                           Counsel for the Defendant

18

19

20

21

22

23

24

                                                        3
           Case 2:19-cr-00286-APG-DJA Document 51 Filed 05/08/20 Page 4 of 4




 1
                          UNITED STATES DISTRICT COURT
 2                             DISTRICT OF NEVADA
 3   UNITED STATES OF AMERICA,
 4                                              Case No.: 2:19-CR-00286-APG-DJA
                            Plaintiff,
 5
                 vs.                            Findings and Order on Stipulation
 6
     EDDIE KENT HAMPTON,
 7
                           Defendant.
 8

 9          Based on the pending Stipulation between the defense and the government, and good cause

10   appearing therefore, the Court hereby finds that:

11          1.     Based on the public health emergency brought about by the COVID-19 pandemic,

12   the Chief Judge’s findings in General Order 2020-04, and General Order 2020-05, and the parties’

13   preference to avoid having to conduct the hearing via VTC, the Sentencing Hearing should be

14   continued for not less than 60 days from the date of this Order, for good cause.

15          2.     The parties agree to this continuance.

16          3.     Defendant he does not object to the continuance.

17          4.     The continuance is not sought for the purposes of delay.

18          THEREFORE, IT IS HEREBY ORDERED that the Sentencing Hearing in the above-

19   captioned matter currently scheduled for May 14, 2020, at 2:00 pm, be vacated and continued until

20   July 15, 2020 at 2:00 p.m. in Courtroom 6C.

21          DATED this 8th day of May, 2020.

22
                                                         HON. ANDREW P. GORDON
23                                                       United States District Court Judge

24

                                                         4
